                                                           JS-6


                                                             6/27/2019

                                                              CW




                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA


JESSE ANTHONY QUINTANAR,                 Case No. 2:19-CV-00054-VAP (SK)
                   Petitioner,           JUDGMENT
             v.
JOE A. LIZARRAGA, Warden,
                   Respondent.


      Pursuant to the order denying the habeas petition, IT IS ADJUDGED
that the petition for writ of habeas corpus is denied and the action is
dismissed with prejudice.




DATED: June 27, 2019
                                          HON. VIRGINIA A. PHILLIPS
                                          CHIEF U.S. DISTRICT JUDGE
